Citation Nr: 0123058	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  01-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los, Angeles, California.  In that decision the RO 
granted service connection for PTSD and assigned a 30 percent 
disability rating therefor.  The veteran's claim for service 
connection for residuals of a shrapnel wound to the left leg 
is under consideration by the RO.  During the course of his 
appeal, the veteran also raised the matter of service 
connection for nerve damage secondary to his exposure to 
Agent Orange and/or his PTSD; this matter is not presently 
within the purview of the Board's jurisdiction and it is 
referred to the RO for appropriate action.


REMAND

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000); 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The new legislation requires the VA to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by the Secretary.  It specifically provides that 
VA is required to make reasonable efforts to obtain relevant 
governmental records, to include VA records, and private 
records that the claimant adequately identifies and, when 
required, authorizes release to VA.  Id. 

In this regard the veteran informed his September 2000 VA 
examiner that he had been receiving outpatient psychiatric 
treatment through the VA for more than three months, 
receiving both weekly counseling and group psychotherapy.  
Records pertinent to such outpatient treatment are not 
associated with the claims file.  Nor does it appear that 
such records have been requested.  Accordingly, a remand is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  See VCAA, 38 U.S.C.A. 
§§ 5100 et seq.  (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).
Accordingly, this claim is returned to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure all current VA medical 
treatment records, including but not 
limited to any records related to the VA 
outpatient psychiatric treatment reported 
in the veteran's September 2000 VA 
examination, are obtained and associated 
with the claims folder.  A response 
negative or positive should be associated 
with the claims file.  The RO shall 
notify the veteran of any inability to 
obtain such records in accordance with 
the provisions of the VCAA.

2.  If any additionally received 
information particularly indicates 
another VA psychiatric examination is 
warranted, the veteran should then be 
afforded such an examination with a VA 
psychiatrist to determine the severity of 
his PTSD, in light of the additional 
evidence.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge the receipt and review 
of both the remand and the claims folder 
in any examination report generated as a 
result of this remand.  


The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  If other disorders 
(including any personality or substance 
abuse disorders) other than PTSD are 
found to currently exist, the examiner 
should reconcile the diagnoses and should 
specify, to the extent possible, which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

A Global Assessment of Functioning (GAF) 
score, with an explanation of the numeric 
code assigned, as provided in DSM-IV is 
to be included.  If psychiatric disorders 
other than or in addition to PTSD are 
found, the GAF score should be 
apportioned among them, to the extent 
possible.

3.  The veteran is put on notice that 
failure to report for a scheduled 
examination may lead to the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001) and implementing 
regulations (Duty to Assist, 66 Fed. Reg. 
45620 et seq. (August 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
is completed.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the United States Court of Appeals for 
Veterans Claims (Court) are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated. Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim. 

6.  A supplemental statement of the case 
should be furnished to the veteran and 
his representative and they should be 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations, not 
previously provided, considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to Court.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



